Exhibit 10.3
FUEL TECH, INC.
EMPLOYMENT AGREEMENT — GENERAL
This Employment Agreement (“Agreement”) is made as of October 2, 2008 between
Fuel Tech, Inc., a Delaware corporation (the “Company”) with offices at 27601
Bella Vista Parkway, Warrenville, Illinois 60555 , and Volker Rummenhohl
(“Employee”).
The Company is a leader in air pollution control and the development and use of
specialty chemicals for improving the efficiency, reliability, and environmental
status of plants operating in the electric utility, industrial, pulp and paper,
and waste-to-energy markets. The Company has invested considerable time and
expense to develop and protect its goodwill, customer relationships, and
Confidential Information (as defined below). Employee understands and agrees
that the provisions of this Agreement are reasonable and necessary to protect
the legitimate business interests of the Company.
In consideration of the Company’s employment of Employee, the compensation and
benefits provided to Employee, and Employee’s access to Confidential
Information, the Company and Employee agree as follows:
1. Employment Status. Employment with the Company is contingent on Employee
signing this Agreement. Employee shall also be entitled to participate in such
benefits as the Company provides to its employees generally.
No statement in this Employment Agreement shall be construed to grant Employee
an employment contract of fixed duration, as altering the at-will employment
relationship with Employee, or as a limitation, either express or implied, on
the Company’s right to discipline or discharge employee. Either Employee or the
Company may terminate the employment relationship at any time, for any reason,
with or without notice and with or without cause.
2. Best Efforts; Duty of Loyalty. During Employee’s employment, Employee agrees
to use his/her best efforts and to faithfully and diligently perform Employee’s
duties, to act in the Company’s best interests at all times, and to abide by all
of the Company’s policies, procedures, and guidelines (including, without
limitation, the Company’s policies, procedures and guidelines set forth in the
Company’s Code of Business Ethics and Conduct, and the Company’s Employee
Handbook) as well as all applicable federal, state, and local laws, regulations,
and ordinances. The Company reserves the right, in its sole discretion, to
change any such policies, procedures, or guidelines, in whole or in part, at any
time in the future, with or without notice to Employee.
3. Developments. Employee shall disclose promptly and completely to the Company
in writing, and shall respond to all inquiries by the Company about, whether
during or after employment, all inventions, programs, processes, software, data,
formulae, trade secrets, ideas, concepts, discoveries and developments, whether
patentable or not, that during employment Employee may make, conceive, reduce to
writing or other storage media, or with respect to which Employee shall acquire
the right to grant licenses or to become licensed, either solely or jointly with
others, and that: (a) relate to any subject matter with which Employee’s work
for the Company may be concerned; (b) relate to or are concerned with the
business, products or projects of the Company or that of its customers; or
(c) involve the use of the Company’s time, material or facilities
(“Developments”).
Employee agrees that all Developments are and shall remain the sole and absolute
property of the Company or its nominees. Employee will not withhold Developments
from the Company for the use or benefit of Employee or any other person or
Company after Employee’s employment terminates.
4. Copyrights. Employee agrees that all writings, illustrations, models,
pictures, software, and other such materials and original works of authorship
(“Works”) created or produced by Employee during the term of his employment with
the Company and relating to his/her employment with the Company shall be a work
made for hire under U.S. copyright laws and shall be at all times the sole and
absolute property of the Company or its nominees. To the extent that such Works
are not works made for hire under the U.S. copyright laws, then Employee grants,
assigns, and transfers to the Company any and all rights (including but not
limited to copyrights) in all such Works.

 



--------------------------------------------------------------------------------



 



5. Assignment. At all times during and after Employee’s employment with the
Company and at no expense to Employee, Employee shall execute and deliver such
assignments and other documents as may be reasonably requested by the Company to
obtain or uphold for the benefit of the Company, patents, trademarks, and
copyrights in any and all countries for Developments, whether or not Employee is
the inventor or creator thereof. The Company shall be the sole and absolute
owner of any resulting patents, trademarks, and copyrights for Developments.
6. Development Exclusions. This Agreement does not apply to a Development or
Work that was developed entirely on Employees’ own time and that used no
equipment, facility, supplies or trade secret information of the Company and
(a) that does not result from any work performed by Employee for the Company or
(b) that does not relate to the business of the Company or to the Company’s
actual or demonstrably anticipated research or development.
7. Development Compensation. Employee shall receive no compensation for actions
required of Employee under the requirements of Sections 3 and 4 and 5 above
whether during or after termination of employment, provided, however, that
Employee shall be reimbursed by the Company for any of Employee’s reasonable out
of pocket expenses necessarily arising out of such actions and such expenses are
approved in advance by the Company.
8. Confidentiality; Non-Use. Employee agrees, at all times, to hold in trust and
confidence all Confidential Information, as defined below, that Employee has
acquired or may acquire during Employee’s employment with the Company. The term
“Confidential Information” means any information (whether or not specifically
labeled or identified as “confidential”), in any form or medium, that is
disclosed to, developed, or learned by Employee during his/her employment, that
relates to the business, services, techniques, know-how, processes, methods,
formulations, investments, finances, operations, plans, research or development
of the Company, and that is not generally known outside of the Company.
Confidential Information includes, but is not limited to: the identity and
information concerning the needs and preferences of current, former, and
prospective customers; performance, compensation, and other personnel data
concerning employees of the Company; business plans and strategies; plans for
recruiting and hiring new personnel; trade secrets; and pricing strategies and
policies. Confidential Information does not include the general skills,
knowledge, and experience gained during Employees employment and common to
others in the industry or information that is or becomes publicly available
without any breach by Employee of this Agreement. Employee agrees that at all
times both during and after his/her employment, Employee will not, without the
Company’s express written permission, use Confidential Information for
Employee’s own benefit or the benefit of any other person or entity or disclose
Confidential Information to any person other than (a) in the case of disclosures
made while Employee is employed by the Company, persons to whom disclosure is
required in connection with the performance of Employee’s duties for the Company
or (b) any disclosure requested by a court or regulatory authority with
jurisdiction over the subject matter, in which event Employee agrees promptly to
notify the Company in advance of and cooperate with the Company in any efforts
to suppress or limit such disclosure.
9. Company Property. Employee shall carefully preserve the Company’s property
and not convert it to personal use. At the termination of Employee’s employment
or at any other time requested by the Company, Employee shall return to the
Company any and all Company property entrusted to Employee, including without
limiting the generality of the foregoing, all notes, correspondence, books,
laboratory logs, computer disks and tapes or other data storage media,
engineering records, drawings, keys, key cards, credit cards, telephone cards,
computers, equipment and vehicles.
10. Misuse of Third Party Information. Employee agrees that Employee will not
directly or indirectly use for the Company’s benefit any confidential or trade
secret information of any other entity, including former employers. Employee
understands that any disclosure by him/her of another’s confidential or trade
secret information to the Company is strictly prohibited and will be grounds for
disciplinary action including, but not limited to, termination. Employee
understands that the prohibition in this section does not apply if the Company
has acquired the right to use such information.
11. Communications to Third Parties. Both during and after Employee’s employment
with the Company, Employee agrees not to make any oral or written statement at
any time to any third party that disparages, defames, or reflects adversely upon
the Company, any affiliate of the Company, or any employee of the Company.

2



--------------------------------------------------------------------------------



 



12. Cooperation. Following the termination of Employee’s employment for any
reason, Employee agrees to cooperate with and assist the Company in any manner
the Company reasonably may request, including, but not limited to, meeting with
and fully and truthfully answering the questions of the Company or its counsel
in connection with any actual or potential litigation or other legal matter, and
testifying and preparing to testify at any deposition or trial.
13. Employee Disputes. Except as otherwise provided in this section, any
controversy or claim between Employee and the Company arising out of or relating
to Employee’s employment or termination of employment or any other dispute
between the parties, whether arising in tort, contract, or pursuant to a
statute, regulation, or ordinance now in existence or which may in the future be
enacted or recognized, will be settled and determined by a single arbitrator
whose award will be accepted as final and binding upon the parties. The
arbitration will be conducted within the district of the federal district court
with jurisdiction over Employee’s most recent place of employment with the
Company (for outside sales employees, this would be Employee’s most recent
residence during his/her employment) and in accordance with the American
Arbitration Association (“AAA”) Employment Arbitration Rules in effect at the
time such arbitration is properly initiated, except in the event of any conflict
with applicable law or the terms of this section, in which case applicable law
will take precedence under all circumstances and the terms of this Agreement
will take precedence over the AAA rules. The arbitrator will render a written
decision to the parties setting forth the rationale for any award. The costs of
the arbitration, including administrative fees and fees charged by the
arbitrator, will be allocated pursuant to the AAA rules or, in the absence of
any rules covering such costs, will be shared equally between the parties. Each
party will bear its or his/her own travel expenses and attorneys’ fees. A
judgment may be entered upon the arbitrator’s decision and the decision will be
enforceable by any court having jurisdiction thereof. In any situation in which
emergency injunctive relief may be necessary, either party may seek such relief
from a court until such time as the arbitrator is able to address the matter
covered by this section.
14. Waiver of Jury Trial. If notwithstanding the preceding section, either party
files, and is allowed by the courts to prosecute, a court action on a dispute
between Employee and the Company, the plaintiff in such an action agrees not to
request, and hereby waives his/her or its right to, a trial by jury.
15. Law. This Agreement and any disputes arising between the Company and
Employee shall be interpreted and governed by the law of the State of Illinois.
16. Entire Agreement; Waiver. This Agreement supersedes any and all prior
agreements that Employee has entered into with the Company relating to the
subject matter hereof. This Agreement may not be amended, modified, superseded,
canceled, or waived on behalf of the Company except by a written instrument
signed by a properly authorized representative of the Company. No waiver by the
Company of the breach of any provision of this Agreement in any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any such breach or as a waiver of any breach of any other provisions of this
Agreement. The failure of the Company at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
Company’s right to enforce the same at a later time. This Agreement shall not
limit in any way any rights or remedies the Company may have under the common
law or any statute to protect the Company’s trade secrets and other Confidential
Information.
17. Severability. If a court determines that any provision contained in this
Agreement is unenforceable in any respect, then the effect of such provision
will be limited and restricted so as to permit the provision to be enforceable
to the maximum extent permitted by law or, if that is not possible, such
provision will be removed from this Agreement. In either case, this Agreement
should be interpreted, even if modified, to achieve the full intent expressed,
and the other provisions of this Agreement will remain in force and unmodified
and will be enforced as written.
18. Injunctive Relief. Because money damages for the breach or threatened breach
of Employee’s obligations under this Agreement may be inadequate to compensate
the Company fully for the harm it has suffered or will suffer, the Company may
seek injunctive relief (a court order preventing Employee from doing something)
or specific performance (a court order compelling Employee to do something) or
other remedies “in equity” for such a breach or threatened breach, without first
being obligated to post any bond or to show actual damages. In addition, the
Company may obtain any other remedies available at law, in equity or under this
Agreement. In connection with any claim based on a breach or threatened breach
of this Agreement, the prevailing party shall be entitled to payment of its
reasonable attorneys’ fees and costs by the non-prevailing party.

3



--------------------------------------------------------------------------------



 



19. Survival of Obligations; Successors and Assigns. Employee further agrees
that termination of his/her employment by the Company for any reason whatsoever,
with or without cause, shall not affect his/her obligations under this
Agreement, and that the undertakings and obligations set forth in this Agreement
shall be an obligation of Employee’s executors, administrators, or other legal
representatives. This Agreement may be assigned by the Company to, and is
intended for the benefit of, any successor to all or part of the Company’s
business as well as any affiliate of the Company for which the Employee may
become employed or render services.
IN WITNESS WHEREOF, the parties have signed this four page Agreement as of the
day and year first written above.

                 
 
  /s/ Volker Rummenhohl       /s/ Gina Wesanko    
 
 
 
     Employee      
 
     Witness    
 
               
 
          Gina Wesanko    
 
         
 
Name (Please print or type)    

          FUEL TECH, INC.    
 
       
By:
  /s/ John F. Norris Jr.    

Title:
 
 

CEO and President    

4